EXHIBIT 10.B.3

AMENDMENT NO. 3 TO THE

EL PASO CORPORATION

STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso Corporation
Stock Option Plan for Non-Employee Directors, amended and restated effective as
of January 20, 1999, as amended (the “Plan”);

WHEREAS, pursuant to Section 9.1 of the Plan, the Board of Directors or the
“Plan Administrator” (as defined in the Plan) may from time to time make such
amendments to the Plan as either of them may deem proper and in the best
interests of the Company;

WHEREAS, the Company desires to clarify provisions of the Plan to reflect the
intent of the Board of Directors and the Compensation Committee with respect to
adjustments in the number of authorized shares under the Plan.

NOW THEREFORE, the following amendment shall be made to the Plan:

Section 2.2 shall be deleted in its entirety and replaced with the following:

“In the event of a recapitalization, stock split, stock dividend, exchange of
shares, merger, reorganization, change in corporate structure or shares of the
Company or similar event, the Board of Directors of the Company (the “Board”) or
the Plan Administrator shall make such adjustments, if any, as it determines are
appropriate and equitable to (i) the number of shares authorized for issuance
under the Plan and (ii) the number of shares and the option price with respect
to outstanding stock options. Any such adjustment shall be final, binding and
conclusive on all persons claiming any right or interest under the Plan.”

IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

 

EL PASO CORPORATION By:  

/s/ Susan B. Ortenstone

Susan B. Ortenstone Its Senior Vice President, Human Resources and
Administration

 

Attest:

            /s/ David L. Siddall

            Corporate Secretary